      Case 21-01913-LT7            Filed 05/21/21      Entered 05/21/21 13:11:37          Doc 15       Pg. 1 of 1

CSD1187                                  United States Bankruptcy Court                           Telephone: 619−557−5620
05/15                                                                                        Website: www.casb.uscourts.gov
                                             Southern District of California         Hours: 8:30am − 4:30pm Monday−Friday
                                              Jacob Weinberger U.S. Courthouse
                                                     325 West F Street
                                                 San Diego, CA 92101−6991


In re Debtor(s) (name(s) used by the debtor(s) in the last 8 years,
including married, maiden, trade, and address):

Sydney L Nguyen                                                           Case number: 21−01913−LT7
9462 Chabola Rd                                                           Chapter: 7
San Diego, CA 92129                                                       Judge Laura S. Taylor
Social Security No.: xxx−xx−4860
Debtor: No Known Aliases


Yumi Bui
9462 Chabola Rd
San Diego, CA 92129

Social Security No.: xxx−xx−3121
Joint Debtor: No Known Aliases




                                               NOTICE OF HEARING




YOU ARE HEREBY NOTIFIED that the HEARING in this proceeding:


Emergency application of Debtors to be allowed to continue operating their business

has been set for 5/27/21 at 10:00 AM, in Department 3, Room 129, Jacob Weinberger U.S. Courthouse, 325 West F
Street, San Diego, CA 92101−6991.




Dated: 5/21/21                                       Michael Williams
                                                     Clerk of the Bankruptcy Court
